Citation Nr: 0403400	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected 
degenerative joint disease without herniated disc of the 
lumbar spine status post decompression of L5.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that, in pertinent part, denied the above claim.


FINDINGS OF FACT

1.  A cervical spine disability did not have its onset during 
active service or result from disease or injury in service.

2.  A cervical spine disability was not caused by or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a letter 
to the veteran from the RO dated in February 2002, and the 
discussions in the June 2000 and November 2000 rating 
decisions, and the February 2003 Statement of the Case (SOC).  

The RO was unable to provide initial pre-adjudicatory notice 
to the veteran because the VCAA had not yet been enacted at 
the time of the June 2000 rating decision.  Moreover, 
although the veteran received VCAA notice after the initial 
adverse adjudication, he received subsequent review at the RO 
level in February 2003.  Throughout the pendency of his 
claim, he was provided the substance of the assistance and 
notice as contemplated by the VCAA.  There is no indication 
that the outcome of the case has been affected, as he was 
provided every opportunity to provide additional information 
or evidence in support of his claim.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).
   
The notification letter sent to the veteran in February 2002 
also properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the RO told the veteran that he should 
submit additional evidence within 30 days, he was also told 
that in order to be considered for the earliest effective 
date based on the current claim, any evidence submitted 
should be received by the RO within one year of the date of 
the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
medical records and post-service treatment records.  The 
veteran has not reported that there are any additional 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in October 
2002.  
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
arthritis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of any cervical spine 
disorder during his period of active service.  

Post-service treatment records dated from June 1995 to 
September 1996 show that the veteran reported pain in the 
left side of his neck.  Assessments of muscle spasm of the 
neck and possible arthritis were given.

A private medical record from M. R. Hullender, M.D., dated in 
September 1996, shows that the veteran was evaluated for a 
four week history of pain in the neck and right shoulder.  He 
was referred for a cervical magnetic resonance imaging (MRI).  
His findings were suggestive of a cervical nerve root 
compression.

A MRI report from the Jackson County Memorial Hospital dated 
in September 1996 shows that the veteran was evaluated as a 
result of severe right shoulder pain and radiculopathy with 
neck extension.  Images obtained revealed that the 
intervertebral disks and vertebral bodies were normal and 
alignment was unremarkable.  There was no definite herniated 
nucleus pulposus identified in C1 through C6.  The C7/T1 
intervertebral disk on the far left was questionable, 
however, that would not correspond with his symptoms and this 
was probably due to artifact from oblique positioning.  
Transverse images revealed questionable right paracentral 
impingement on the anterior thecal space at the C5/C6 level.

A private medical record from J. M. Alvis, M.D., dated in 
September 1996, shows that the veteran was said to have a 
herniated nucleus pulposus at C6-5 and a C6 radiculopathy 
with biceps weakness on the right.  It was recommended that 
he undergo additional MRI evaluation.

A hospital treatment record from the Normal Regional Hospital 
dated in September 1996 show that the veteran underwent a 
cervical discectomy at C5-6, C6-7, and a C6 corpectomy with 
graft and plating.  The discharge diagnosis was herniated 
nucleus pulposus of C5-6, C6-7, and cervical spondylosis.

Post-operative treatment records from Dr. Alvis, dated from 
September 1996 through October 2002, show that the veteran's 
symptoms had improved and his pain had subsided.

A letter from Dr. Hullender dated in August 2000 shows that 
the veteran's physician opined that his history of work 
activities, including heavy lifting, could have contributed 
to chronic stress on his lower back, as well as his upper 
back.

Dr. Hullender stated in January 2002 that the veteran's 
history of pain in his upper extremity began with muscle 
spasm in his shoulder.  He added that he did not have a 
specific history of definite injury to give an etiology of 
his neck disc herniation.  It was his impression that the 
veteran had a long history of neuritis and had a herniated 
disc in the neck which could have been caused by lifting.

An MRI report from the Jackson County Memorial Hospital dated 
in October 2002 shows that the veteran had changes at C4/C5 
which may have resulted in cord compression.  

Upon VA examination in October 2002, the examiner indicated 
that he reviewed the veteran's claims folder.  The veteran 
reported the onset of neck pain in 1995 or 1996.  He denied 
any trauma at the time of onset, and denied any history of 
back or spinal injuries prior to or after service.  The 
diagnosis, in pertinent part, was cervical spondylosis and 
herniated disk and status post diskectomy and spinal fusion.  
The examiner concluded that there was no indication in his 
medical records that veteran's cervical spine condition was 
related to his military service, despite the veteran's 
history of daily lifting of heavy boxes.

In an addendum to the October 2002 VA examination report 
dated in February 2003, an examiner added that there was no 
evidence that the veteran's cervical spine condition was due 
to his low back condition.  The examiner concluded that it 
was not as likely as not that the cervical spine condition 
was secondary to the low back condition.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cervical spine disability.  The service medical records are 
negative for any complaints or findings of a neck disorder, 
and such a disability was not diagnosed until many years 
after service.  

Although Dr. Hullender indicated in August 2000 and January 
2002 that the veteran's neck disability could have been 
caused by in-service lifting, there is no indication that he 
reviewed the veteran's complete treatment records and his 
statement is somewhat speculative.  On the other hand, the 
October 2002 VA examiner's opinion that there was no 
indication in the veteran's medical records that his cervical 
spine condition was related to his military service was 
definitive and based upon a review of the file.  It is, 
therefore, found to carry more weight.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In short, the probative 
medical evidence of record establishes that the veteran's 
current cervical spine disorder is not etiologically related 
to his active service.

Additionally, the evidence does not show that the veteran's 
current cervical spine disorder is related to his service-
connected low back disorder.  There is no competent medical 
evidence of record establishing such a relationship.  On the 
contrary, the February 2003 VA examiner's opinion set forth 
that there was no evidence that the cervical spine condition 
was due to or secondary to the veteran's low back condition.  
Accordingly, entitlement to service connection on a secondary 
basis for a neck disability is not warranted.  See 38 C.F.R. 
§ 3.310(a) (2003).  

The evidence does not show that the veteran was diagnosed 
with arthritis of the cervical spine within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Any contentions by the veteran that he has a current cervical 
spine disorder that is somehow related to his active service 
or to his service-connected low back disorder are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a cervical spine disability, including as 
secondary to the service-connected degenerative joint disease 
without herniated disc of the lumbar spine status post 
decompression of L5.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).





ORDER

Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
degenerative joint disease without herniated disc of the 
lumbar spine status post decompression of L5, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



